                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA                           OCT 2 2 2019
                            MISSOULA DIVISION                             Clerk, U.S District Court
                                                                            District Of Montana
                                                                                  Missoula


ALLIANCE FOR THE WILD                                CV 18-67-M-DWM
ROCKIES,

              Plaintiff,
                                                            ORDER
       vs.

CHERYL PROBERT, Kootenai
National Forest Supervisor, et al.,

              Defendants.


      Defendants having moved unopposed to stay briefing on Alliance's pending

motion for attorneys' fees and application for taxation of costs, (Docs. 50, 52),

      IT IS ORDERED that Defendants' motion (Doc. 53) is GRANTED in

PART. The deadlines by which Defendants must respond to Alliance's motion and

application is extended to December 23, 2019, or twenty-one (21) days after

Defendants' December 2, 2019 deadline to file a notice of appeal. In the event that

an appeal is filed, Alliance's motion and application (Docs. 50, 52) shall be denied

subject to renewal no later than thirty (30) days after all appellate proc dings have

been completed.       .,)

      Dated this   2JJ     day of October, 20 ~ -


                                                         . Mol oy, District Judge
                                                      States D strict Court
